Case 5:20-cv-01945-JAK-KK Document 18 Filed 02/08/21 Page 1 of 1 Page ID #:1094




  1
  2
  3                                        JS-6
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    STANLEY KEITH WILLIAMS,                       Case No. EDCV 20-1945-JAK (KK)
 11                              Petitioner,
 12                        v.                        JUDGMENT
 13    PATRICK COVELLO, Warden,
 14                              Respondent.
 15
 16
 17         Pursuant to the Order Accepting Final Findings and Recommendation of
 18   United States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 20   prejudice.
 21
 22   Dated: February 8, 2021
                                               JOHN A. KRONSTADT
 23                                            United States District Judge
 24
 25
 26
 27
 28
